Title: From Thomas Jefferson to William Frederick Ast, 19 August 1787
From: Jefferson, Thomas
To: Ast, William Frederick



Sir
Paris Aug. 19. 1787.

I learn with great concern the difficulties of your situation, and with the more as it is entirely out of my power to aid you, my own situation being precisely yours. I have informed Mr. Grand of the reason we have to expect some remittances daily, and considerable  ones ere long. But he is decided to await their arrival before he increases his advances. With respect to the monies in Holland, I wrote to Mr. Adams, who alone has the direction of them, to know whether I could draw on them for my own salary. This was a month ago. I have received no answer, which I consider as a negative one, either that there is no money of ours in Holland, or that he has no authority to furnish me from that fund. If you have any personal interest with Mr. Grand, perhaps you may prevail on him to pay your bill. It is impossible for me to ask it after what has passed between him and me on the subject. If you cannot obtain it from him, all I can do is to assure you that whenever any remittances arrive, if they shall be subjected to my direction, your wants shall be among the first supplied. I am with very great esteem Sir Your most obedient humble servt.,

Th: Jefferson

